DETAILED ACTION
This action is in response to the RCE and Amendment dated 03 November 2022.  Claims 1, 2-4, 8, 13-17, 19 and 20 are amended.  No claims have been added or cancelled.  Claims 1-20 remain pending and have been considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Suggestion
Examiner suggests that applicant amend the independent claims directly after the added database limitation with “, wherein the conditions comprise at least a dominant hand for a specific user and a set of ergonomic data for the specific user;” and strike-out the corresponding recitation in dependent claim 4, while adjusting the antecedent basis at the end of the independent claims.  Examiner further suggests filing a terminal disclaimer.  Examiner believes these suggestions would facilitate the advancement of prosecution.

Allowable Subject Matter
Claims 4 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12, 14-18 and 20 of U.S. Patent No. 10,747,403. Although the claims at issue are not identical, they are not patentably distinct from each other because the features of the claims listed above of the instant application are anticipated by or are obvious variants of the identified claims of the reference patent.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-10, 12-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Almecija et al (US 2018/0365025 A1) in view of Mansell et al. (US 2007/0130522 A1) and further in view of Duggan et al. (US 2013/0057475 A1).

As for independent claim 1, Almecija teaches the method comprising:
evaluating a plurality of interactive elements of a target application on a computer to determine a first subset of a plurality of computing functions [(e.g. see Almecija paragraphs 0072, 0074) ”One example user interface would be for medical images to be shown based on CT, PET, MR or other medical imaging exams. The related buttons would be for reviewing related images, adjusting the images, and other analysis options. Another example user interface would be a piece of digital artwork being developed by the user. This can be displayed while the buttons would allow for creation and editing tools … the user experience system can determine how many buttons 304 and buttons 404 to display based on the experience level for the user. One way to determine the user experience level is based on the number of sessions that particular user has had with the software application or the software suite (e.g. if the software suite has a similar UI and feature set, a user's experience with one software application in the software suite may help train them for when they use another software application within the suite)”].
associating a selected computing function of the computer, from the first subset of the plurality of computer functions, with at least one first element of the plurality of interactive elements on a user input interface of the computer, such that the at least one first element controls the selected computing function [(e.g. see Almecija paragraphs 0071, 0072 and Figs. 3 and 4) ”One example user interface would be for medical images to be shown based on CT, PET, MR or other medical imaging exams. The related buttons would be for reviewing related images, adjusting the images, and other analysis options … FIG. 3 shows a user interface that may presented to a more experienced user, according to an embodiment. Generally, more experienced users have learned about what various buttons, menus, and imaging layouts do when interacted with. These advanced users have learned the details of working with the program and prefer to have all of their options available to them. The user interface may still be adapted to show features they are most likely to need or want based on their working habits, history, profile, and other factors, but the UI is likely to include more options and features on the outputted UI”].
storing the association of the selected computing function with the at least one element of the user input interface comprising relating the association to a condition in a dynamic database of conditions [(e.g. see Almecija paragraphs 0042, 0047, 0073, 0088 and Figs. 1, 3 and 4) ”user experience system 104, through UI output component 150 in an embodiment, outputs the adapted UI to user IO 102. This includes compiling whatever UI assets, images, sounds, and the like are needed. These may be stored in memory 152, a hard drive in hardware systems 108, and/or a remote storage device in an external data source 110. At this point a user has an improved user interface experience based on the user experience system adapting the user interface particularly to the user, the user's hardware, and the user's situation … FIG. 4 shows a user interface that may be presented to a less experienced user, according to an embodiment. A less experienced user may prefer a simplified version of a user interface with only the images and options that they are most likely to need next. A less experienced user may not care to know the advanced features of a software application and may be using the application a few times to complete a straight forward task. Thus, the it is sometimes valuable to provide a simpler adapted user interface in some scenarios. Advanced features are generally still available to the simplified user interface of FIG. 4, but are likely found in a sub-menu and not directly on the screen as compared with FIG. 3 … Each user has a profile that is dynamically created. This profile includes their user interface actions, history, and preferences, as well as other information about them that may affect how a UI is adapted. These can be stored, and retrieved from, user UI profile store 146 … Third input factors relate to a user profile. This can include the user's job title, the user's clinical specialty if the user is a healthcare user, the user's software access license or permissions (such as giving access to certain features in the software), the user's specific location, and the user's geographic region. Regarding user's job title or clinical specialty, the system can learn that certain users based on role may need access to certain features in the user interface to surface or hide. Further, certain users based on their training and job experience (saved in their user profile) may have more tech-savviness. The user profile may specifically list that the user has taking levels one and two of training for a specific software application. These users may more quickly be presented advanced UI outputs than those that have not had the training logged in their user profile. Regarding user's specific location, the system may know that the user wants more advanced features in their office user IO and would like less advanced features when moving in a mobile context. Regarding user's geographic region, the laws in certain regions may only allow certain features in a user interface or computer program. This may relate to certain medical features, encryption options, and financial oversight options based on government rules or laws”].
displaying each of the respective first and second elements associated with the respective first and second subsets of computing functions at a location on the user input interface [(e.g. see Almecija paragraphs 0032, 0046, 0072) ”One example user interface would be for medical images to be shown based on CT, PET, MR or other medical imaging exams. The related buttons would be for reviewing related images, adjusting the images, and other analysis options … The system can then tailor and/or adapt the user interface (imaging layouts, menu, buttons, toolbars, tools options, learning hints, input/output devices, etcetera) based on the determined type of user and experience user, as well as additional considerations that will be discussed herein throughout … Adapting the user interface can mean re-sizing the screen, changing the layout, reducing or adding buttons, changing menus, altering what content is shown, changing fonts, changing paradigms (e.g. visual to audible), changing icons, re-arranging UI assets, and more”].

Almecija does not specifically teach identifying a second subset of the plurality of computing functions, generating a graphical representation of the second subset of the plurality of computing functions, receiving, a set of configuration adjustments for the user input interface, wherein the set of configuration adjustments includes at least a user selection of one or more of the computing functions of the second subset of the plurality of computing functions to generate an association with one or more respective second elements of the user input interface, wherein the set of configuration adjustments further includes user-specified attributes for … label.  However, in the same field of invention, Mansell teaches:
identifying a second subset of the plurality of computing functions [(e.g. see Mansell paragraphs 0056, 0057, 0085) ”The customizable menu structure may be driven by a program embedded in the memory 38 of the electronic control system 10, which may set up and initialize an array that could hold information for managing the customizable menu. For example, for each menu selection item, the array could hold three variables, including "Menu Label", "Action", and "Value" … The customizable menu structure, as described above, permits the user to select menu selection items, for example, that are accessed most often, and place the menu selection items into the top level menu structure (e.g., user menu) or main menu structure … As yet another alternative, the control system may be configured to track menu selection items most frequently used by the user and move or copy the most frequently used menu selection items into a higher level of the menu based on frequency of use. For example, most frequently used menu selection items could be moved or copied to a main menu (e.g., the main menu or the user menu). Additionally, if desired, the control system could be configured to permit less frequently used menu selection items to be moved or copied to a sub-menu level and the least frequently used menu selection items to be moved or copied to the lowest level of the menu”].
generating a graphical representation of the second subset of the plurality of computing functions [(e.g. see Mansell paragraph 0083 and Figs. 20-29) ”For example, FIG. 20 shows the function "Drive" being selected from a list of functions. FIG. 21 shows items, (i.e., "Drive Profile 1" and "Drive Profile 3" in the drawing) being selected from the list (i.e., on the right in FIG. 21)”].  Examiner notes that the computing functions are listed on the right hand side of the display under “Functions.”
receiving, a set of configuration adjustments for the user input interface, wherein the set of configuration adjustments includes at least a user selection of one or more of the computing functions of the second subset of the plurality of computing functions to generate an association with one or more respective second elements of the user input interface [(e.g. see Mansell paragraphs 0082, 0083 and Figs. 20-29) ”The user menu may be customized to include functions that are most frequently used or accessed by the user. The User Menu may be structured, for example, with a sub-program called, for example, the "User Menu Setup" in the PCSS. The PCSS may permit the structuring of the User Menu with the most frequently accessed menus, to arrange the order of the menu for speed of access, and to edit the text in the menus or functions. The User Menu may be structured by dragging and dropping sub-menus and functions. With the ability to readily change (e.g., without programming in code) the position of menu items in the tree and to edit menu descriptions, a tree can be structured to access the menu, menu items or functions that the user most often uses … For example, FIG. 20 shows the function "Drive" being selected from a list of functions. FIG. 21 shows items, (i.e., "Drive Profile 1" and "Drive Profile 3" in the drawing) being selected from the list (i.e., on the right in FIG. 21) being moved or added to the User Menu by dragging and dropping items into the user menu (i.e., in the center when viewing FIG. 21). The User Menu may be separated into two columns, such as the left and right columns shown. The left column may show what will appear in the User Menu and the right column may show what function is to be performed. The items in the left column may be renamed by clicking on the text in the left column. As shown in FIG. 22. "Drive Profile 1" has been renamed "Drive Inside" and "Drive Profile 3" is being renamed "Drive Outside". Dragging a menu item (i.e., "Recline Menu" when viewing in FIG. 23) with sub-menus (i.e., "Recline" and "Un-Recline" when viewing FIG. 23) into the User Menu may automatically create a sub-menu in the User Menu in connection with the item being added”].  Examiner notes that the user may drag a particular function from “Functions” and drop it on the menu in the “User Menu” to associate a particular function to a particular displayed menu option.
wherein the set of configuration adjustments further includes user-specified attributes for … label [(e.g. see Mansell paragraph 0083) ”The items in the left column may be renamed by clicking on the text in the left column. As shown in FIG. 22. "Drive Profile 1" has been renamed "Drive Inside" and "Drive Profile 3" is being renamed "Drive Outside"”].
Therefore, considering the teachings of Almecija and Mansell, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add identifying a second subset of the plurality of computing functions, generating a graphical representation of the second subset of the plurality of computing functions, receiving, a set of configuration adjustments for the user input interface, wherein the set of configuration adjustments includes at least a user selection of one or more of the computing functions of the second subset of the plurality of computing functions to generate an association with one or more respective second elements of the user input interface, wherein the set of configuration adjustments further includes user-specified attributes for … label, as taught by Mansell, to the teachings of Almecija because it allows the menu structure to be rearranged according to preferences of a user which facilitates ease of use (e.g. see Mansell paragraphs 0004, 0007).

Almecija and Mansell do not specifically teach [location] to account for a dominant hand for a specific user and a set of ergonomic data for the specific user by minimizing the hand and finger motions of the specific user.  However, in the same field of invention, Duggan teaches:
[location] to account for a dominant hand for a specific user and a set of ergonomic data for the specific user by minimizing the hand and finger motions of the specific user [(e.g. see Duggan paragraphs 0016, 0032, 0034) ”The panels may be weighted based on a hand dominance of the user. For example, a left-handed user may have more keys in the left panel than the right panel, just as a right-handed user may have more keys in the right panel than the left panel … The user profile record 600 may have a user identifier (ID) 602 to indicate the user. The user profile record 600 may have a thumb identifier 604. The thumb identifier 604 is a characteristic of the thumb of the user that may be used to identify the user. The thumb identifier 604 may be a thumbprint for specifically identifying the user, or a thumb size for differentiating the user from other individuals that may be using the portable computer device 100. For example, the thumb size of a parent may be different from the thumb size of a child. The user identifier 602 may be the thumb identifier 604 … The exact dimensioning of each size offered may be determined through cross-referencing thumb length data with examination of thumb reach for various postures for a range of user's thumbs. A number of layouts may be used to adequately represent the population, resulting in an ergonomically optimal keyboard layout for users regardless of their thumb size”].
Therefore, considering the teachings of Almecija, Mansell and Duggan, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add [location] to account for a dominant hand for a specific user and a set of ergonomic data for the specific user by minimizing the hand and finger motions of the specific user, as taught by Duggan, to the teachings of Almecija and Mansell and because it results in an ergonomically optimal layout for users regardless of their hand/thumb size (e.g. see Duggan paragraph 0016).

As for dependent claim 2, Almecija, Mansell and Duggan teach the method as described in claim 1 and Almecija further teaches:
receiving input interacting with the location on the user input interface [(e.g. see Almecija paragraphs 0057, 0072) ”User IO 102 receives an input to perform some action directed towards the software application … One example user interface would be for medical images to be shown based on CT, PET, MR or other medical imaging exams. The related buttons would be for reviewing related images, adjusting the images, and other analysis options”].
executing the selected computing function associated with the respective element of the first and second elements [(e.g. see Almecija paragraphs 0072, 0116) ”One example user interface would be for medical images to be shown based on CT, PET, MR or other medical imaging exams. The related buttons would be for reviewing related images, adjusting the images, and other analysis options … clients devices (e.g., a mobile device, a laptop computer, a desktop computer, etc.) which can include or employ a suitable application (e.g., a native mobile application, a web-based application, a thin/thick client application, etc.) to access and employ one or more features and functionalities of the subject native/reconstructed medical imaging systems deployed in the system cloud 1704”].

As for dependent claim 3, Almecija, Mansell and Duggan teach the method as described in claim 1 and Almecija further teaches:
wherein the storing the association comprises storing an indication to display the respective element at the location on the user input interface and wherein the displaying the respective element at the location occurs in response to the stored indication [(e.g. see Almecija paragraphs 0032, 0046 and Fig. 6 numeral 612) ”user experience system 104, through UI adaptive component 148 in an embodiment, adapts a user interface per user experience level and/or assigned grouping. Adapting the user interface can mean re-sizing the screen, changing the layout, reducing or adding buttons, changing menus, altering what content is shown, changing fonts, changing paradigms (e.g. visual to audible), changing icons, re-arranging UI assets, and more … tailor and/or adapt the user interface (imaging layouts, menu, buttons, toolbars, tools options, learning hints, input/output devices, etcetera) based on the determined type of user and experience user, as well as additional considerations that will be discussed herein throughout. The systems and methods for adaptive user interfaces determine what to present to the user, when to present it and how to present it”].

As for dependent claim 5, Almecija, Mansell and Duggan teach the method as described in claim 1 and Almecija further teaches:
receiving information about a first user [(e.g. see Almecija paragraphs 0042 and Fig. 6 numerals 606, 604) ”retrieves user UI interaction history and profile. Each user has a profile that is dynamically created. This profile includes their user interface actions, history, and preferences, as well as other information about them that may affect how a UI is adapted”].
analyzing the information to generate a computer function profile tailored to the first user, the computing function profile including a set of conditions [(e.g. see Almecija paragraph 0043 and Fig. 6 numeral 608) ”through user experience learning component 142 in an embodiment, applies a learning component to assign and/or update one or more user groupings. This is an initial step in determining how to adapt a user interface. User experience learning component 142 may include deep learning, machine learning, and/or artificial intelligence principles to assign and/or update the user groupings. User experience learning component 142 learns and groups individuals across all of the various software applications and over time. Thus, it learns and develops an understanding of overall usage of the UI to group certain patterns and usages with similar patterns and usages. This is discussed further in relation to FIG. 5 and FIG. 7, among other places within. The user experience learning component 142 can automatically determine changes and patterns in the user's UI behavior and needs”].
determining, based on the dynamic database of conditions, the associations related to the set of conditions [(e.g. see Almecija paragraph 0044 and Fig. 6 numeral 610) ”through user experience determination component 144 in an embodiment, determines a user experience level for the current session of the user interface”].
associating, based on the one or more associations related to the set of conditions, one or more computing functions of the first and second subsets of computing functions with a respective set of elements of the first and second elements [(e.g. see Almecija paragraph 0046 and Fig. 6 numeral 612) ”At step 612, user experience system 104, through UI adaptive component 148 in an embodiment, adapts a user interface per user experience level and/or assigned grouping. Adapting the user interface can mean re-sizing the screen, changing the layout, reducing or adding buttons, changing menus, altering what content is shown, changing fonts, changing paradigms (e.g. visual to audible), changing icons, re-arranging UI assets, and more”].
displaying the respective set of elements on the user input interface [(e.g. see Almecija paragraph 0047 and Fig. 6 numeral 614) ”At step 614, user experience system 104, through UI output component 150 in an embodiment, outputs the adapted UI to user IO 102. This includes compiling whatever UI assets, images, sounds, and the like are needed. These may be stored in memory 152, a hard drive in hardware systems 108, and/or a remote storage device in an external data source 110. At this point a user has an improved user interface experience based on the user experience system adapting the user interface particularly to the user, the user's hardware, and the user's situation”].

As for dependent claim 6, Almecija, Mansell and Duggan teach the method as described in claim 1 and Almecija further teaches:
monitoring user input; determining, based upon the monitored input, that the frequency of the user’s execution of a computing function of the first and second subsets of computing functions meets a threshold [(e.g. see Almecija paragraphs 0007, 0034, 0052) ”a method for an adaptive user interface is provided that can include the steps of outputting a first user interface to a user; receiving input action from a user interacting with first user interface; recording the input action; updating a training base with the input action … the user interface can adapt to the user behavior and history of using the software application … if a user has clicked buttons in the UI over a threshold amount”].
associating the computing function with the respective element of the first and second elements; displaying the respective element on the user input interface [(e.g. see Almecija paragraphs 0007, 0071) ”The adapted user interface can have more user interface buttons than the first user interface … The user interface may still be adapted to show features they are most likely to need or want based on their working habits, history, profile, and other factors, but the UI is likely to include more options and features on the outputted UI”].

As for dependent claim 7, Almecija, Mansell and Duggan teach the method as described in claim 1 and Almecija further teaches:
monitoring user input; determining, based upon the monitored input, that the frequency of the user’s execution of a computing function of the first and second subsets of computing functions does not meet a threshold [(e.g. see Almecija paragraphs 0007, 0034, 0052) ”a method for an adaptive user interface is provided that can include the steps of outputting a first user interface to a user; receiving input action from a user interacting with first user interface; recording the input action; updating a training base with the input action … the user interface can adapt to the user behavior and history of using the software application … if a user has clicked buttons in the UI over a threshold amount”].
terminating the association of the computing function to the respective element; removing the respective element from the display of the user input interface [(e.g. see Almecija paragraphs 0007, 0034, 0046) ”The adapted user interface can have less user interface buttons than the first user interface … moving less-used interface elements out of the way … Adapting the user interface can mean … changing the layout, reducing or adding buttons”].

As for dependent claim 8, Almecija, Mansell and Duggan teach the method as described in claim 1 and Almecija further teaches:
monitoring the dynamic database of conditions [(e.g. see Almecija paragraph 0043 and Fig. 1 numeral 142) ”user experience system 104, through user experience learning component 142 in an embodiment, applies a learning component to assign and/or update one or more user groupings. This is an initial step in determining how to adapt a user interface. User experience learning component 142 may include deep learning, machine learning, and/or artificial intelligence principles to assign and/or update the user groupings. User experience learning component 142 learns and groups individuals across all of the various software applications and over time. Thus, it learns and develops an understanding of overall usage of the UI to group certain patterns and usages with similar patterns and usages”].
altering, based on changes in the dynamic database of conditions, the respective set of elements of the first and second elements displayed on the user input interface [(e.g. see Almecija paragraph 0046) ”user experience system 104, through UI adaptive component 148 in an embodiment, adapts a user interface per user experience level and/or assigned grouping. Adapting the user interface can mean re-sizing the screen, changing the layout, reducing or adding buttons, changing menus, altering what content is shown, changing fonts, changing paradigms (e.g. visual to audible), changing icons, re-arranging UI assets, and more”].

As for dependent claim 9, Almecija, Mansell and Duggan teach the method as described in claim 1 and Almecija further teaches:
wherein the user input interface is a touchscreen [(e.g. see Almecija paragraphs 0086, 0102) ”touch interactions with the screens in an embodiment … touch user interfaces … a tablet (touch controlled) version of the user interface”].

As for dependent claim 10, Almecija, Mansell and Duggan teach the method as described in claim 1 and Almecija further teaches:
wherein each element is an icon displayed on a touchscreen [(e.g. see Almecija paragraphs 0062, 0074, 0086, 0102) ”touch interactions with the screens in an embodiment … touch user interfaces … a tablet (touch controlled) version of the user interface … the user experience system can determine how many buttons 304 and buttons 404 to display based on the experience level for the user … changing a single button or icon to the one most likely to be needed next or can be a full re-arrangement of the user interface”].

As for dependent claim 12, Almecija, Mansell and Duggan teach the method as described in claim 1 and Almecija further teaches:
wherein one or more of computing functions of the plurality of computing functions include medical image viewing routines [(e.g. see Almecija paragraph 0116) ”One example user interface would be for medical images to be shown based on CT, PET, MR or other medical imaging exams. The related buttons would be for reviewing related images, adjusting the images, and other analysis options”].

As for dependent claim 13, Almecija, Mansell and Duggan teach the method as described in claim 1 and Almecija further teaches:
wherein the condition comprises an exam type, an imaging modality, a body part, and a pathology [(e.g. see Almecija paragraphs 0041, 0072 and Figs. 12-15) ”These characteristics may be about the technology used in the system, the situation of the user (such as a type of medical exam … One example user interface would be for medical images to be shown based on CT, PET, MR or other medical imaging exams”].

As for independent claim 14, Almecija, Mansell and Duggan teach a system.  Claim 14 discloses substantially the same limitations as claim 1.  Therefore, it is rejected with the same rational as claim 1.

As for dependent claim 15, Almecija, Mansell and Duggan teach the system as described in claim 14; further, claim 15 discloses substantially the same limitations as claim 2.  Therefore, it is rejected with the same rational as claim 2.

As for dependent claim 16, Almecija, Mansell and Duggan teach the system as described in claim 14; further, claim 16 discloses substantially the same limitations as claim 3.  Therefore, it is rejected with the same rational as claim 3.

As for dependent claim 18, Almecija, Mansell and Duggan teach the system as described in claim 14; further, claim 18 discloses substantially the same limitations as claim 5.  Therefore, it is rejected with the same rational as claim 5.

As for dependent claim 19, Almecija, Mansell and Duggan teach the system as described in claim 14; further, claim 19 discloses substantially the same limitations as claim 8.  Therefore, it is rejected with the same rational as claim 8.

As for independent claim 20, Almecija, Mansell and Duggan teach a computer program product.  Claim 20 discloses substantially the same limitations as claim 1.  Therefore, it is rejected with the same rational as claim 1.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Almecija et al (US 2018/0365025 A1) in view of Mansell et al. (US 2007/0130522 A1) and further in view of Duggan et al. (US 2013/0057475 A1), as applied to claim 1 above, and further in view of Bio-Rad Laboratories (“ChromLab Software for NGC Chromatography Systems: Learn Data Evaluation Tools from the Experts”).

As for dependent claim 11, Almecija, Mansell and Duggan teach the method as described in claim 1, but do not specifically teach at least one element of the first and second elements is associated with a graph fractionation and quantification function.  However, in the same field of invention, Bio-Rad Laboratories teaches:
at least one element of the first and second elements is associated with a graph fractionation and quantification function [(e.g. see Bio-Rad Laboratories @8:50-9:30 and @12:00-12:20) ”button for peak integration analysis … auto integration performed … volume and curve shape data displayed … display individual fraction data”].
Therefore, considering the teachings of Almecija, Mansell, Duggan and Bio-Rad Laboratories, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add at least one element of the first and second elements is associated with a graph fractionation and quantification function, as taught by Bio-Rad Laboratories, to the teachings of Almecija, Mansell and Duggan because it allows graph analysis to be simplified to a single click for the user (e.g. see Bio-Rad Laboratories @8:54-8:59).

Response to Arguments
Applicant's arguments, filed 03 November 2022, have been fully considered but they are not persuasive.

Applicant argues that [“independent claim 1 [is amended] with a portion of the recitations of dependent claims 2, 3 and 4 … the amendments to independent claims 1, 14 and 20 overcome the rejections under 35 U.S.C. 103” (Page 10).].

The argument described above, in paragraph number 11, with respect to the newly added limitations to the independent claims has been considered, but is moot in view of the new grounds of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. PGPub 2017/0277367 A1 issued to Pahud et al. on 01 July 2010.  The subject matter disclosed therein is pertinent to that of claims 1-20 (e.g. minimizing user movements based on ergonomic data).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J FIBBI whose telephone number is (571)-270-3358. The examiner can normally be reached Monday - Thursday (8am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571)-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER J FIBBI/Primary Examiner, Art Unit 2174